UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (16.1%) * Urban Outfitters Inc. 2,104,625 64,296 * Life Time Fitness Inc. 1,346,145 61,128 * PulteGroup Inc. 3,742,155 42,286 * CarMax Inc. 1,406,070 39,131 Lennar Corp. Class A 1,282,895 37,473 Aaron's Inc. 1,271,390 37,290 DSW Inc. Class A 600,550 35,505 * Fifth & Pacific Cos. Inc. 3,149,390 34,895 * Cheesecake Factory Inc. 1,032,036 34,594 Texas Roadhouse Inc. Class A 1,954,325 33,829 Tractor Supply Co. 357,525 32,488 Brunswick Corp. 1,416,285 31,144 * TRW Automotive Holdings Corp. 749,265 29,446 Gentex Corp. 1,815,620 29,068 * Steven Madden Ltd. 705,000 28,503 * Sally Beauty Holdings Inc. 1,073,291 28,356 * LKQ Corp. 777,695 27,476 * Crocs Inc. 1,713,985 26,310 * DreamWorks Animation SKG Inc. Class A 1,361,240 26,136 Churchill Downs Inc. 470,250 26,024 Service Corp. International 2,002,130 25,727 HSN Inc. 601,200 25,467 * ANN Inc. 879,171 23,808 * MGM Resorts International 2,468,930 23,504 Dana Holding Corp. 1,767,100 23,290 Cinemark Holdings Inc. 958,496 22,410 Tiffany & Co. 404,200 22,203 Dunkin' Brands Group Inc. 680,225 20,597 * Express Inc. 1,262,685 20,329 * Live Nation Entertainment Inc. 2,179,380 19,440 * Steiner Leisure Ltd. 449,500 18,744 * Coinstar Inc. 389,321 18,489 * Tumi Holdings Inc. 989,320 17,857 * Carter's Inc. 335,700 17,010 ^ GameStop Corp. Class A 981,192 15,719 * Buffalo Wild Wings Inc. 210,000 15,244 Ulta Salon Cosmetics & Fragrance Inc. 159,197 13,513 DeVry Inc. 679,195 13,333 Pier 1 Imports Inc. 791,791 13,057 * AMC Networks Inc. Class A 296,600 12,861 DR Horton Inc. 702,219 12,380 * Denny's Corp. 2,826,500 12,324 * Deckers Outdoor Corp. 289,800 12,088 Chico's FAS Inc. 787,100 12,058 * Hibbett Sports Inc. 193,496 11,759 Men's Wearhouse Inc. 396,043 10,792 Group 1 Automotive Inc. 195,521 10,509 * Select Comfort Corp. 384,419 9,999 * Pandora Media Inc. 983,200 9,704 Six Flags Entertainment Corp. 167,226 9,634 Monro Muffler Brake Inc. 289,680 9,580 * BJ's Restaurants Inc. 240,000 9,499 Sturm Ruger & Co. Inc. 189,633 9,374 * Hanesbrands Inc. 311,000 9,336 * Jos A Bank Clothiers Inc. 220,000 9,297 * American Public Education Inc. 367,200 9,220 Oxford Industries Inc. 208,000 8,994 * Genesco Inc. 128,640 8,519 bebe stores inc 1,305,400 7,832 GNC Holdings Inc. Class A 197,322 7,603 * SodaStream International Ltd. 190,000 7,412 * O'Reilly Automotive Inc. 86,100 7,382 Weight Watchers International Inc. 139,800 7,074 * Zagg Inc. 573,000 6,360 * WMS Industries Inc. 328,100 6,027 * Lululemon Athletica Inc. 100,000 5,648 * Aeropostale Inc. 267,480 5,275 * ITT Educational Services Inc. 110,000 4,270 Vail Resorts Inc. 85,518 4,245 * Fossil Inc. 59,200 4,244 * Toll Brothers Inc. 143,900 4,198 Polaris Industries Inc. 44,558 3,349 * Meritage Homes Corp. 94,500 3,317 * Peet's Coffee & Tea Inc. 40,100 3,024 Brinker International Inc. 82,399 2,671 * Goodyear Tire & Rubber Co. 210,000 2,405 * Capella Education Co. 80,400 2,132 * Papa John's International Inc. 41,600 2,122 Foot Locker Inc. 63,700 2,103 * Smith & Wesson Holding Corp. 207,000 2,091 Domino's Pizza Inc. 59,442 2,029 * Conn's Inc. 110,497 1,972 ^ Buckle Inc. 50,800 1,964 Regal Entertainment Group Class A 141,100 1,950 PetSmart Inc. 28,045 1,854 Ameristar Casinos Inc. 109,000 1,839 Thor Industries Inc. 63,100 1,813 American Eagle Outfitters Inc. 85,400 1,778 Harman International Industries Inc. 40,100 1,618 Sinclair Broadcast Group Inc. Class A 143,800 1,467 * Tenneco Inc. 36,577 1,071 Cracker Barrel Old Country Store Inc. 13,300 833 * DineEquity Inc. 15,600 831 * Shuffle Master Inc. 55,800 815 * Multimedia Games Holding Co. Inc. 48,600 688 PVH Corp. 7,900 628 * Vitamin Shoppe Inc. 4,600 253 * Tempur-Pedic International Inc. 3,865 110 Consumer Staples (2.6%) * United Natural Foods Inc. 598,194 32,482 Herbalife Ltd. 552,893 30,348 Casey's General Stores Inc. 473,310 28,129 * Smithfield Foods Inc. 1,499,610 27,743 * Monster Beverage Corp. 332,800 22,121 PriceSmart Inc. 297,090 21,396 McCormick & Co. Inc. 215,150 13,098 * Boston Beer Co. Inc. Class A 112,453 12,113 * Hain Celestial Group Inc. 213,695 11,901 * Susser Holdings Corp. 213,596 7,713 * Green Mountain Coffee Roasters Inc. 405,300 7,401 Diamond Foods Inc. 160,000 2,603 B&G Foods Inc. Class A 78,940 2,210 Church & Dwight Co. Inc. 27,800 1,602 Nu Skin Enterprises Inc. Class A 23,027 1,175 * Pilgrim's Pride Corp. 249,500 1,160 * Rite Aid Corp. 816,000 947 Harris Teeter Supermarkets Inc. 12,500 517 Energy (6.1%) Cabot Oil & Gas Corp. 1,154,215 48,696 * Superior Energy Services Inc. 1,575,951 34,151 Core Laboratories NV 298,534 33,304 * Atwood Oceanics Inc. 684,325 30,473 * SemGroup Corp. Class A 883,540 29,784 * Carrizo Oil & Gas Inc. 1,010,980 25,487 * ION Geophysical Corp. 3,533,638 23,499 * Rosetta Resources Inc. 559,500 23,342 * SandRidge Energy Inc. 3,338,565 22,769 * Comstock Resources Inc. 1,210,530 19,586 * Rex Energy Corp. 1,522,980 19,311 * Whiting Petroleum Corp. 472,100 19,073 * Clean Energy Fuels Corp. 1,328,620 18,747 * Pioneer Energy Services Corp. 2,040,450 16,405 * Kodiak Oil & Gas Corp. 1,784,118 14,897 * TETRA Technologies Inc. 2,129,316 14,756 * Key Energy Services Inc. 1,837,236 14,716 Trican Well Service Ltd. 1,173,700 14,091 RPC Inc. 1,039,050 13,975 * Southwestern Energy Co. 397,625 13,221 Oceaneering International Inc. 246,100 12,721 * McDermott International Inc. 1,068,590 12,503 * Tesco Corp. 929,453 10,772 * Approach Resources Inc. 387,250 10,223 ^ Niko Resources Ltd. 240,475 4,127 * Hornbeck Offshore Services Inc. 91,100 3,858 Energy XXI Bermuda Ltd. 122,500 3,820 * Oil States International Inc. 51,600 3,751 * Basic Energy Services Inc. 334,000 3,614 Western Refining Inc. 92,500 2,177 * Stone Energy Corp. 77,100 2,025 HollyFrontier Corp. 53,446 1,998 * Vaalco Energy Inc. 226,200 1,658 * Oasis Petroleum Inc. 56,400 1,477 * Mitcham Industries Inc. 81,200 1,435 * Gulfmark Offshore Inc. 31,600 1,136 * Rentech Inc. 521,825 1,038 * Contango Oil & Gas Co. 15,000 889 * Callon Petroleum Co. 75,000 373 * Clayton Williams Energy Inc. 5,832 241 * Cloud Peak Energy Inc. 14,313 237 Crosstex Energy Inc. 14,000 189 Exchange-Traded Funds (1.8%) 2 Vanguard Small-Cap ETF 865,083 65,124 ^,2 Vanguard Small-Cap Growth ETF 713,200 58,946 ^ iShares Russell 2000 Index Fund 421,805 33,048 Financials (6.6%) * Affiliated Managers Group Inc. 318,875 35,583 *,3 HFF Inc. Class A 2,208,536 28,843 East West Bancorp Inc. 1,318,410 28,741 *,3 eHealth Inc. 1,534,725 28,193 International Bancshares Corp. 1,388,255 25,447 Protective Life Corp. 906,847 25,310 * National Financial Partners Corp. 1,690,647 25,106 National Penn Bancshares Inc. 2,808,393 24,826 MFA Financial Inc. 3,066,525 24,778 PS Business Parks Inc. 363,523 24,578 * Signature Bank 366,850 23,662 Cash America International Inc. 587,700 22,521 Zions Bancorporation 1,229,990 22,386 NASDAQ OMX Group Inc. 965,777 21,923 Wintrust Financial Corp. 572,571 21,019 Och-Ziff Capital Management Group LLC Class A 2,611,100 18,930 LPL Financial Holdings Inc. 634,780 17,787 * Financial Engines Inc. 919,200 17,253 Cathay General Bancorp 969,410 15,695 Cardinal Financial Corp. 1,136,522 14,547 * DFC Global Corp. 720,840 13,819 * Ocwen Financial Corp. 673,380 13,306 * WisdomTree Investments Inc. 1,729,866 11,573 Essex Property Trust Inc. 73,300 11,534 Jefferies Group Inc. 788,713 9,890 Evercore Partners Inc. Class A 290,331 6,727 KBW Inc. 231,109 3,723 Tanger Factory Outlet Centers 87,911 2,831 Walter Investment Management Corp. 115,900 2,622 * World Acceptance Corp. 30,876 2,201 * State Bank Financial Corp. 133,874 2,130 Camden Property Trust 29,000 2,068 Allied World Assurance Co. Holdings AG 27,400 2,067 QC Holdings Inc. 566,930 1,990 Nelnet Inc. Class A 78,076 1,836 * Credit Acceptance Corp. 18,135 1,738 Omega Healthcare Investors Inc. 64,300 1,559 * First Cash Financial Services Inc. 38,861 1,558 Apartment Investment & Management Co. Class A 53,600 1,470 Montpelier Re Holdings Ltd. 71,100 1,440 Home Properties Inc. 21,300 1,398 Extra Space Storage Inc. 42,500 1,391 Sovran Self Storage Inc. 21,300 1,216 National Health Investors Inc. 21,400 1,149 Regency Centers Corp. 21,400 1,024 CBL & Associates Properties Inc. 43,800 864 Digital Realty Trust Inc. 11,065 864 Macerich Co. 14,200 829 Highwoods Properties Inc. 21,200 718 Federal Realty Investment Trust 6,300 685 Rayonier Inc. 10,927 521 GAMCO Investors Inc. 8,000 358 Federated Investors Inc. Class B 15,000 302 * Taylor Capital Group Inc. 11,300 197 * Strategic Hotels & Resorts Inc. 32,200 195 Amtrust Financial Services Inc. 5,400 161 Health Care (19.6%) Cooper Cos. Inc. 1,264,839 95,192 * Salix Pharmaceuticals Ltd. 1,292,270 57,919 Coventry Health Care Inc. 1,676,465 55,877 * Alkermes plc 2,892,835 53,778 * Bruker Corp. 4,284,363 50,641 * Amylin Pharmaceuticals Inc. 1,633,778 50,304 *,^ Seattle Genetics Inc. 1,819,104 47,588 * Onyx Pharmaceuticals Inc. 590,900 44,300 * ResMed Inc. 1,295,899 40,899 Universal Health Services Inc. Class B 1,038,075 40,568 * Covance Inc. 860,480 40,391 * Elan Corp. plc ADR 3,489,508 40,304 * Regeneron Pharmaceuticals Inc. 290,680 39,140 * Health Management Associates Inc. Class A 5,741,285 37,778 * ICON plc ADR 1,381,095 33,326 * BioMarin Pharmaceutical Inc. 820,200 32,226 West Pharmaceutical Services Inc. 629,150 31,319 * Henry Schein Inc. 415,950 31,117 * Insulet Corp. 1,581,370 30,932 * Volcano Corp. 1,168,430 30,905 * Edwards Lifesciences Corp. 286,400 28,984 * Vertex Pharmaceuticals Inc. 589,500 28,597 *,3 Kindred Healthcare Inc. 2,999,439 28,405 *,^ Questcor Pharmaceuticals Inc. 751,802 27,719 * IPC The Hospitalist Co. Inc. 603,514 25,951 * Alexion Pharmaceuticals Inc. 242,200 25,395 DENTSPLY International Inc. 688,950 25,036 * Align Technology Inc. 730,798 24,818 * Mettler-Toledo International Inc. 154,859 23,972 * Watson Pharmaceuticals Inc. 306,835 23,881 * PAREXEL International Corp. 864,950 23,803 * Cubist Pharmaceuticals Inc. 549,280 23,652 * Luminex Corp. 1,370,590 23,478 * Bio-Rad Laboratories Inc. Class A 242,640 23,344 * ABIOMED Inc. 959,000 21,625 * Jazz Pharmaceuticals plc 395,403 19,007 * Nektar Therapeutics 2,222,800 18,938 * Incyte Corp. Ltd. 733,080 18,320 * QIAGEN NV 1,016,700 17,904 * Catamaran Corp. 210,192 17,763 * Brookdale Senior Living Inc. Class A 1,073,450 17,669 * Thoratec Corp. 495,732 17,009 * Optimer Pharmaceuticals Inc. 1,174,200 16,040 * Centene Corp. 418,839 15,933 * Gen-Probe Inc. 191,065 15,799 * Exelixis Inc. 2,288,277 14,302 Patterson Cos. Inc. 415,800 14,179 * WellCare Health Plans Inc. 213,825 13,860 * Allscripts Healthcare Solutions Inc. 1,498,200 13,783 * WuXi PharmaTech Cayman Inc. ADR 989,650 13,380 *,^ AVEO Pharmaceuticals Inc. 970,500 12,713 * Immunogen Inc. 786,800 12,699 * Momenta Pharmaceuticals Inc. 880,690 12,523 * Air Methods Corp. 108,700 11,852 * Akorn Inc. 837,265 11,445 * Cyberonics Inc. 262,388 11,361 * Tornier NV 504,357 11,005 * Warner Chilcott plc Class A 606,900 10,317 * MWI Veterinary Supply Inc. 100,741 9,176 * Isis Pharmaceuticals Inc. 756,339 9,167 * Cepheid Inc. 241,889 7,750 * Sirona Dental Systems Inc. 158,195 6,839 * Greenway Medical Technologies 383,710 5,253 Invacare Corp. 363,550 5,122 * NxStage Medical Inc. 316,321 4,761 * ICU Medical Inc. 75,305 4,016 * NuVasive Inc. 190,150 3,972 * Acadia Healthcare Co. Inc. 208,200 3,360 * Dynavax Technologies Corp. 719,960 2,779 * Pharmacyclics Inc. 50,400 2,682 * ViroPharma Inc. 115,295 2,503 * Medicines Co. 94,754 2,373 Quality Systems Inc. 142,136 2,297 * Charles River Laboratories International Inc. 66,600 2,266 * Team Health Holdings Inc. 84,200 2,248 * Array BioPharma Inc. 431,545 2,218 Chemed Corp. 34,506 2,166 * Orthofix International NV 50,800 2,083 Perrigo Co. 16,392 1,869 * Trinity Biotech plc ADR 142,664 1,799 * Molina Healthcare Inc. 73,250 1,788 * Auxilium Pharmaceuticals Inc. 64,700 1,743 * Select Medical Holdings Corp. 138,900 1,479 PDL BioPharma Inc. 214,300 1,455 * Affymax Inc. 78,226 1,270 * Hi-Tech Pharmacal Co. Inc. 36,300 1,247 * Acorda Therapeutics Inc. 49,800 1,199 * Infinity Pharmaceuticals Inc. 52,400 915 * Omnicell Inc. 61,700 805 * ArthroCare Corp. 19,650 581 * Genomic Health Inc. 12,692 426 * Par Pharmaceutical Cos. Inc. 8,300 415 * Anika Therapeutics Inc. 32,900 400 * Impax Laboratories Inc. 9,535 212 Industrials (16.0%) Triumph Group Inc. 1,069,200 66,857 * IHS Inc. Class A 576,140 63,531 MSC Industrial Direct Co. Inc. Class A 799,002 54,915 Kennametal Inc. 1,388,680 51,242 * EnerSys Inc. 1,132,140 38,663 * Middleby Corp. 394,485 38,628 Pentair Inc. 870,680 38,162 * RBC Bearings Inc. 725,433 33,979 * Genesee & Wyoming Inc. Class A 538,853 33,441 * B/E Aerospace Inc. 821,507 32,228 * Teledyne Technologies Inc. 513,967 32,020 Belden Inc. 981,140 31,524 Progressive Waste Solutions Ltd. 1,448,405 28,968 *,^ Polypore International Inc. 752,780 27,973 Manpower Inc. 785,090 27,933 Knight Transportation Inc. 1,795,625 27,527 * AerCap Holdings NV 2,426,316 27,514 Flowserve Corp. 228,905 27,464 * Beacon Roofing Supply Inc. 1,029,450 27,291 Chicago Bridge & Iron Co. NV 750,451 26,821 Waste Connections Inc. 805,100 24,773 * Huron Consulting Group Inc. 734,090 24,724 Towers Watson & Co. Class A 419,470 24,593 AMETEK Inc. 742,380 23,014 Lennox International Inc. 524,246 22,894 Snap-on Inc. 336,240 22,790 * Esterline Technologies Corp. 386,500 22,695 Con-way Inc. 606,840 21,616 * Moog Inc. Class A 580,825 21,136 * Hub Group Inc. Class A 668,800 19,897 Landstar System Inc. 396,530 19,593 * Stericycle Inc. 174,815 16,232 * WESCO International Inc. 283,596 15,799 Armstrong World Industries Inc. 408,435 15,786 * Trimas Corp. 717,540 15,599 UTi Worldwide Inc. 1,152,235 15,267 Corrections Corp. of America 474,760 14,755 * TrueBlue Inc. 928,100 14,126 * Rush Enterprises Inc. Class A 850,571 13,737 TAL International Group Inc. 391,388 13,366 Graco Inc. 291,150 13,358 * Atlas Air Worldwide Holdings Inc. 282,050 12,794 * CAI International Inc. 576,096 11,914 * Mobile Mini Inc. 824,600 11,808 * US Airways Group Inc. 1,021,155 11,702 * Old Dominion Freight Line Inc. 274,720 11,648 * Chart Industries Inc. 174,485 11,317 * Clean Harbors Inc. 185,741 11,245 * Rexnord Corp. 576,380 11,182 * Avis Budget Group Inc. 749,254 10,767 Titan International Inc. 488,234 10,092 * Dycom Industries Inc. 552,672 9,628 * II-VI Inc. 547,000 9,540 * Colfax Corp. 328,090 9,495 * Hexcel Corp. 378,500 8,815 Woodward Inc. 244,688 8,214 * Exponent Inc. 147,522 7,625 * DigitalGlobe Inc. 361,800 7,044 Gardner Denver Inc. 120,000 6,838 * Advisory Board Co. 127,000 5,714 * Team Inc. 177,045 5,513 Robbins & Myers Inc. 108,073 4,954 * Greenbrier Cos. Inc. 262,800 4,284 * MasTec Inc. 244,900 3,909 Watsco Inc. 48,700 3,309 Dun & Bradstreet Corp. 37,100 2,975 Toro Co. 68,270 2,567 * Copart Inc. 105,900 2,516 Lincoln Electric Holdings Inc. 62,500 2,492 Copa Holdings SA Class A 30,500 2,365 Deluxe Corp. 81,709 2,314 Applied Industrial Technologies Inc. 58,697 2,181 * United Rentals Inc. 73,300 2,119 Hubbell Inc. Class B 24,500 2,016 * Thermon Group Holdings Inc. 91,461 1,965 * Alaska Air Group Inc. 55,924 1,949 * USG Corp. 118,800 1,929 Actuant Corp. Class A 66,493 1,892 JB Hunt Transport Services Inc. 33,000 1,816 Generac Holdings Inc. 71,900 1,641 Aircastle Ltd. 135,900 1,608 Steelcase Inc. Class A 167,879 1,439 * Dollar Thrifty Automotive Group Inc. 18,700 1,391 Covanta Holding Corp. 66,700 1,146 * JetBlue Airways Corp. 190,000 1,047 Sauer-Danfoss Inc. 26,808 970 Textainer Group Holdings Ltd. 25,574 962 Mine Safety Appliances Co. 26,700 916 * H&E Equipment Services Inc. 44,100 623 Mueller Industries Inc. 13,700 584 Standex International Corp. 10,600 453 Equifax Inc. 7,500 351 Robert Half International Inc. 11,800 319 Timken Co. 6,900 250 Donaldson Co. Inc. 6,000 205 * Furmanite Corp. 40,009 179 Mueller Water Products Inc. Class A 19,700 70 * Republic Airways Holdings Inc. 13,400 61 Information Technology (22.7%) * Alliance Data Systems Corp. 693,193 90,115 * VeriFone Systems Inc. 2,164,615 78,554 * Cadence Design Systems Inc. 6,099,560 74,537 Sapient Corp. 5,572,040 55,498 * Teradyne Inc. 3,531,920 51,955 * Microsemi Corp. 2,594,990 50,239 * TiVo Inc. 5,752,160 49,986 * Ultimate Software Group Inc. 479,019 42,858 * Parametric Technology Corp. 1,900,581 40,939 Syntel Inc. 660,952 38,421 FEI Co. 789,920 37,687 Convergys Corp. 2,348,485 34,617 IAC/InterActiveCorp 655,135 34,467 MKS Instruments Inc. 1,268,710 33,494 Jabil Circuit Inc. 1,509,965 32,766 * ON Semiconductor Corp. 4,565,265 31,683 * Silicon Laboratories Inc. 844,070 31,188 j2 Global Inc. 1,004,943 30,078 * F5 Networks Inc. 302,495 28,247 * MICROS Systems Inc. 581,856 27,778 * NCR Corp. 1,175,874 27,421 * Bankrate Inc. 1,644,830 26,235 * ValueClick Inc. 1,615,085 25,373 * Red Hat Inc. 450,400 24,168 * SolarWinds Inc. 452,331 24,150 * Ciena Corp. 1,506,220 24,145 * RADWARE Ltd. 789,715 23,873 * Cardtronics Inc. 767,922 23,813 Heartland Payment Systems Inc. 749,315 23,753 * JDS Uniphase Corp. 2,387,120 23,489 * Riverbed Technology Inc. 1,331,200 23,482 * Rovi Corp. 1,748,520 23,395 FactSet Research Systems Inc. 248,600 23,110 * Trimble Navigation Ltd. 521,885 23,099 * NICE Systems Ltd. ADR 631,945 22,750 * Acxiom Corp. 1,275,000 21,382 * Concur Technologies Inc. 316,435 21,372 * Euronet Worldwide Inc. 1,117,230 20,423 Cypress Semiconductor Corp. 1,816,440 19,418 * Finisar Corp. 1,536,400 19,097 *,^ Jive Software Inc. 949,396 19,016 Power Integrations Inc. 527,731 18,597 * Sourcefire Inc. 340,900 17,403 * CACI International Inc. Class A 291,500 16,455 * Constant Contact Inc. 944,900 15,846 * Super Micro Computer Inc. 1,266,045 15,712 Avago Technologies Ltd. 422,630 15,637 * Universal Display Corp. 483,045 15,342 * Volterra Semiconductor Corp. 660,189 15,171 * Liquidity Services Inc. 327,112 14,956 * Aspen Technology Inc. 619,705 14,489 * BroadSoft Inc. 584,050 14,338 ADTRAN Inc. 652,935 14,090 * Nuance Communications Inc. 679,670 13,831 * Salesforce.com Inc. 111,140 13,821 * FleetCor Technologies Inc. 373,118 13,776 Fair Isaac Corp. 313,800 13,584 * Atmel Corp. 2,251,615 13,194 * Nanometrics Inc. 819,392 12,447 * Manhattan Associates Inc. 257,336 12,015 * Standard Microsystems Corp. 322,700 11,911 MercadoLibre Inc. 177,686 11,871 National Instruments Corp. 440,741 11,389 * Progress Software Corp. 571,700 11,114 * Kenexa Corp. 462,514 11,012 * Entropic Communications Inc. 1,741,400 10,448 * Aruba Networks Inc. 730,505 10,359 * RF Micro Devices Inc. 2,454,540 9,524 * WNS Holdings Ltd. ADR 984,681 9,512 * Acme Packet Inc. 595,996 9,447 * CommVault Systems Inc. 188,818 9,161 * Hittite Microwave Corp. 177,030 8,970 * DealerTrack Holdings Inc. 300,000 8,751 * NETGEAR Inc. 244,300 8,460 * Informatica Corp. 274,472 8,100 * IPG Photonics Corp. 127,000 6,582 * QLIK Technologies Inc. 321,900 6,438 * Akamai Technologies Inc. 177,977 6,261 * Diodes Inc. 317,775 6,019 * Tyler Technologies Inc. 149,700 5,841 * LinkedIn Corp. Class A 56,200 5,769 * Interactive Intelligence Group Inc. 217,630 5,676 * Cavium Inc. 198,060 5,352 * Active Network Inc. 341,607 4,847 * comScore Inc. 300,427 4,627 * Skyworks Solutions Inc. 159,300 4,609 * Ubiquiti Networks Inc. 323,200 4,570 * Global Cash Access Holdings Inc. 689,300 4,453 Allot Communications Ltd. 177,300 4,358 * Polycom Inc. 476,535 4,165 * Dropbox Private Placement 445,203 4,030 * Cymer Inc. 70,040 4,007 * Monolithic Power Systems Inc. 200,000 3,876 * ACI Worldwide Inc. 84,095 3,701 * Audience Inc. 200,927 3,627 * Travelzoo Inc. 165,000 3,566 * Wright Express Corp. 54,460 3,506 * Ariba Inc. 77,800 3,457 * TIBCO Software Inc. 110,987 3,118 * Gartner Inc. 70,038 3,109 * LSI Corp. 425,000 2,933 * Saba Software Inc. 337,315 2,813 Lender Processing Services Inc. 100,100 2,469 MAXIMUS Inc. 47,824 2,415 Littelfuse Inc. 45,000 2,414 * Unisys Corp. 109,740 2,132 * PROS Holdings Inc. 150,000 2,091 * Zebra Technologies Corp. 58,800 2,031 Booz Allen Hamilton Holding Corp. 113,441 1,977 DST Systems Inc. 36,496 1,967 * Plexus Corp. 67,900 1,950 Anixter International Inc. 33,931 1,931 * Mentor Graphics Corp. 125,360 1,916 Intersil Corp. Class A 175,495 1,616 * Deltek Inc. 123,000 1,601 * Entegris Inc. 188,200 1,515 * Synopsys Inc. 45,000 1,363 * Synaptics Inc. 46,700 1,232 * Nova Measuring Instruments Ltd. 140,000 1,142 * ATMI Inc. 59,000 1,120 * Stamps.com Inc. 43,900 928 * Websense Inc. 51,251 769 * CalAmp Corp. 84,400 636 * Exar Corp. 71,200 527 * Cray Inc. 35,000 435 * Ultratech Inc. 13,578 432 * CSG Systems International Inc. 24,000 423 * Freescale Semiconductor Ltd. 35,600 380 Diebold Inc. 10,700 346 * Equinix Inc. 1,900 339 * LogMeIn Inc. 15,583 295 * AOL Inc. 9,100 290 * Zygo Corp. 14,400 257 * Multi-Fineline Electronix Inc. 8,800 230 Materials (5.0%) * WR Grace & Co. 800,075 44,836 Silgan Holdings Inc. 867,770 35,761 * Graphic Packaging Holding Co. 5,882,164 32,940 Ball Corp. 780,185 32,425 Albemarle Corp. 550,035 32,023 Smurfit Kappa Group plc (London Shares) 3,463,582 25,865 * KapStone Paper and Packaging Corp. 1,536,542 25,829 Minerals Technologies Inc. 398,930 25,508 Methanex Corp. 918,990 25,337 FMC Corp. 423,170 23,147 CF Industries Holdings Inc. 103,150 20,193 Schweitzer-Mauduit International Inc. 264,600 18,019 Sensient Technologies Corp. 447,486 15,863 Schnitzer Steel Industries Inc. 462,292 13,273 * Ferro Corp. 3,803,855 11,678 PolyOne Corp. 744,560 10,967 * Intrepid Potash Inc. 356,542 8,322 Noranda Aluminum Holding Corp. 900,000 5,607 * TPC Group Inc. 124,400 4,789 Aptargroup Inc. 77,100 3,856 * OM Group Inc. 212,800 3,341 NewMarket Corp. 11,173 2,569 Rockwood Holdings Inc. 47,995 2,122 Valspar Corp. 42,200 2,119 Westlake Chemical Corp. 34,400 2,042 Eastman Chemical Co. 37,974 1,985 Airgas Inc. 23,200 1,840 Myers Industries Inc. 76,900 1,264 * Coeur d'Alene Mines Corp. 57,400 936 Haynes International Inc. 16,650 802 Telecommunication Services (1.3%) * SBA Communications Corp. Class A 607,290 35,866 * tw telecom inc Class A 1,203,225 30,237 * Vonage Holdings Corp. 10,517,890 18,827 * Cogent Communications Group Inc. 970,017 17,916 * Clearwire Corp. Class A 2,206,810 2,516 *,^ magicJack VocalTec Ltd. 96,200 2,137 * Cincinnati Bell Inc. 143,800 554 Utilities (0.0%) American States Water Co. 8,900 362 Total Common Stocks (Cost $7,326,834) Coupon Temporary Cash Investments (3.5%) 1 Money Market Fund (2.9%) 4,5 Vanguard Market Liquidity Fund 0.155% 251,915,844 251,916 Face Market Maturity Amount Value Date ($000) ($000) Repurchase Agreement (0.3%) Deutsche Bank Securities, Inc. (Dated 7/31/12, Repurchase Value $27,500,000, collateralized by Government National Mortgage Assn. 3.000%-5.000%, 12/20/26-9/20/41) 0.190% 8/1/12 27,500 27,500 U.S. Government and Agency Obligations (0.3%) 6 Fannie Mae Discount Notes 0.150% 8/22/12 1,500 1,500 6,7 Fannie Mae Discount Notes 0.130 – 0.150% 9/26/12 11,000 10,997 6,7 Freddie Mac Discount Notes 0.170% 12/17/12 2,200 2,198 United States Treasury Note/Bond 3.875% 10/31/12 6,000 6,055 Total Temporary Cash Investments (Cost $300,166) Total Investments (101.3%) (Cost $7,627,000) Other Assets and Liabilities-Net (-1.3%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $53,394,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.5% and 2.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $55,563,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $5,148,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. Explorer Fund When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
